Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toppan (EP2573007) in view of Pontoppidan (4813570).
Toppan discloses a container (figs 1-19), body (body of 1), opening portion (any  portion of container that can be opened, such as but not limited to portion at top of body in fig 18), body rib (rib at peak of body on outer peripheral surface of opening portion, opposite hinge as in fig 14; the rib is formed to surround an entire outer periphery of the opening portion as shown for example in fig 14, 18), lid member (2), hinge (23), sidewall (adjacent 22 with inner sidewall surface having a lid rib as shown at contacting portion with body rib as in fig 14); an inner diameter of the opening portion is uniform throughout the container body (the Office notes that the opening portion on the container body is just a portion of the top and there exists a portion of the above such that a portion of the above 
The Office again notes that the different embodiments are obvious variants and will be treated as such.  Therefore, a species restriction requirement has not been required at this time.  Nevertheless, with respect to the lack of an inner ring, the Office notes that if the user to did not desire the function of the inner ring such as to save material, costs or to add common film coverage, then it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device by removing he undesired inner ring element.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art to omit an element of the prior art (such as the inner ring) because omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
Further with respect to the ribs having flat surfaces, Pontoppidan discloses similar art with respect to containers having corresponding ribs including container flat body rib and lid rib each having corresponding surface portions that are formed flat (adjacent 10a, 5 such as shown in at least figures 5-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Pontoppidan (by providing that both the above ribs includes a surface formed flat) in order to both provide a more effective seal as well as to provide enhanced cue to the user such as a “clearly audible, little click”.  The Combined Reference discloses the same structure of .

Claims 1, 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toppan (EP2573007) in view of Kawamata (6119890) and Pontoppidan (4813570).
Toppan discloses a container (figs 1-19), body (body of 1), opening portion (any  portion of container that can be opened, such as but not limited to portion at top of body in fig 18), body rib (rib at peak of body on outer peripheral surface of opening portion, opposite hinge as in fig 14; the rib is formed to surround an entire outer periphery of the opening portion as shown for example in fig 14, 18), lid member (2), hinge (23), sidewall (adjacent 22 extending downward to outward portion and with inner sidewall surface having a lid rib as shown at contacting portion with body rib as in fig 14); an inner diameter of the opening portion is uniform throughout the container body (the Office notes that the opening portion on the container body is just a portion of the top and there exists a portion of the above such that a portion of the above with an inner diameter that is uniform; in other words, an inner diameter can be a portion of the opening portion of the body that remains uniform).  With respect to the functions in the claims, the Office notes that Toppan discloses the same structure as Applicant’s device and therefore all the same functions would be performed as well, such as not contacting the opening portion other than the container body rib before sliding over such rib.  
Toppan further discloses inner ring (21); relative diameters (figs 4, 10, 11, 12, 14, 18); gaps (gaps on left and right side of body rib as shown in at least fig 14, 12, 11, 4); flange (top left portion in fig 14 with relative thicknesses shown in fig 14); recess (recess at bottom end of flange as shown in fig 14).  
The Office again notes that the different embodiments are obvious variants and will be treated as such.  Therefore, a species restriction requirement has not been required at this time.  Nevertheless, with respect to the lack of an inner ring, the Office notes that if the user to did not desire the function of 
Further, the Office notes that Kawamata discloses a lack of a gap between lid and rib in a closed state (as shown in figure 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Toppan in view of Kawamata (to eliminate gaps by tight fitting materials) as to provide a secured and tight seal.  
The Office notes that Toppan discloses relative dimensions such as in figure 12 with the imaginary line indicating the feature of which Applicant may be attempting to claim.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a dimension of the inner ring, such as a length, size, etc. in order to provide ease of use as the ring would interfere less during the opening and closing operation, to provide material and costs savings such as for contents where a tighter seal is not desired or not needed, etc.  
Further with respect to the ribs having flat surfaces, Pontoppidan discloses similar art with respect to containers having corresponding ribs including container flat body rib and lid rib each having corresponding surface portions that are formed flat (adjacent 10a, 5 such as shown in at least figures 5-
With respect to Applicant’s new limitations in claim 21, the Office notes that the ring is a smaller length than the sidewall (21 compared adjacent 22, such as shown in fig 3).

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735